UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2111


ORLANDO IRA BROWN,

                    Plaintiff - Appellant,

             v.

SUNTRUST BANK,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Margaret B. Seymour, Senior District Judge. (8:19-cv-00992-MBS)


Submitted: March 13, 2020                                         Decided: March 18, 2020


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orlando Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Orlando Ira Brown appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2018). We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. See Brown v. SunTrust Bank, No. 8:19-cv-

00992-MBS (D.S.C. Sept. 20, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2